DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/25/2022.  These drawings are approved. Examiner will publish the REPLACEMENT SHEET FIG. 5. for the Off. Gaz.
Specification
Amendments to Spec. are approved.
TITLE is approved.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
In Nonfinal, Examiner identified allowable subject matter. Applicant has rolled up the claims. As newly amended drawing Fig. 5 shows, the claims seek to show a problem associated with paying a credit card balance. Applicant’s solve this problem by utilizing a card to be tapped on the mobile device, wherein the mobile device forwards information to an API endpoint.
Examiner primarily relies on Chatterjee to teach the tapping portion along with a payload. See Non-Final Rejection (01/24/2022) at para. 10. As the prosecution history shows, Applicant amended the claims to cut against the prior art by introducing the combination of the mobile device+contactless card. See Non-Final (01/24/2022) at para. 5 (explaining difference in claim sets). Additionally, on review of the following remarks (dated 04/25/2022), Applicant does not traverse Examiner’s difference in his characterization of the two claim sets. But c.f. Remarks (04/25/2022) (objecting to Examiner’s characterization for TITLE, not characterization of amendments in view of prior art).
Examiner submits that the newly added is allowable over the combination of references as this would require the Examiner to modify the modifying reference of Tsui, which does teach cryptographic elements. Doing so would change the principle function of the operation of Chatterjee as Chatterjee forwards information to a Pay Network Server, not to the Merchant. Put another way, Examiner is should set forth a proposed modification. See MPEP 2142. A proposed modification of Chatterjee cannot render the primary reference unsatisfactory for its intended purpose. See MPEP 2143.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685